Citation Nr: 0843325	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Kyrle's disease, 
claimed as a blood disorder, as a result of ionizing 
radiation. 

2.  Entitlement to service connection for diabetes mellitus, 
as a result of ionizing radiation. 
 
3.  Entitlement to service connection for nephropathy, 
claimed as a kidney condition, as a result of ionizing 
radiation. 
 
4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a lung condition, as a 
result of ionizing radiation. 
 
5.  Entitlement to service connection for a prostate 
condition, as a result of ionizing radiation. 
 
6.  Entitlement to service connection for hypothyroidism, 
claimed as a thyroid condition, as a result of ionizing 
radiation. 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection as a result of ionizing 
radiation for the aforementioned claimed conditions. 
 
A Board decision dated March 2006 denied entitlement to 
service connection for the aforementioned claims.  The claims 
were properly appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2007, the Court received 
notice that the veteran died. The Court vacated the Board 
decision and dismissed the veteran's claims due to his death. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1951 to December 1954. 
 
2.  During August 2007, the Court entered a memorandum 
decision that vacated the March 2006 Board decision 
concerning the issues of entitlement to service connection 
for Kyrle's disease, diabetes mellitus, nephropathy, COPD, a 
prostate condition, and hypothyroidism, all claimed as a 
result of ionizing radiation; and dismissed the appeal due to 
the veteran's death. 
 
3.  Social Security Death Index records indicate that the 
veteran died on December [redacted], 2006. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2006, the Board denied the veteran's claims for 
entitlement to service connection for Kyrle's disease, 
claimed as a blood disorder, as a result of ionizing 
radiation; entitlement to service connection for diabetes 
mellitus, as a result of ionizing radiation; entitlement to 
service connection for nephropathy, claimed as a kidney 
condition, as a result of ionizing radiation; entitlement to 
service connection for COPD, claimed as a lung condition, as 
a result of ionizing radiation; entitlement to service 
connection for a prostate condition, as a result of ionizing 
radiation; entitlement to service connection for 
hypothyroidism, claimed as a thyroid condition, as a result 
of ionizing radiation.  The veteran appealed the Board 
decision to the Court.  In June 2007, the Court received 
notification of the veteran's death during June 2007.  The 
Court entered a memorandum decision vacating the March 2006 
Board decision and dismissed the appeal due to the veteran's 
death.  The Court entered a judgment in September 2007.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996);  
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997);  Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the veteran's death and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  In reaching 
this determination, the Board intimates no opinion concerning 
the merits of this appeal or to any derivative claims brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008). 


ORDER

The appeal is dismissed.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


